



EXHIBIT 10-58


Gannett Co., Inc.
Executive Severance Plan


Initially adopted on July 28, 2015
And amended and restated as of December 6, 2018
 
1.Purpose of Plan.  The purpose of this Gannett Co., Inc. Executive Severance
Plan (this “Plan”) is to provide individuals who are designated as participants
in the Plan by the Executive Compensation Committee (the “Committee”) of the
Board of Directors of the Company (the “Board”) severance benefits in the event
of certain involuntary terminations of employment.
 
2.Certain Defined Terms.  Certain terms used herein have the definitions given
to them in the first place in which they are used, and all other defined terms
have the meanings set forth below in this Section 2.
 
(a)
“Annual Base Salary” means a Participant’s regular rate of annual base salary as
in effect immediately preceding such Participant’s Qualifying Termination.

 
(b)
“Cause” means a termination of a Participant’s employment following the
occurrence of any of the following events, each of which shall constitute a
“Cause” for such termination:

 
(i)
embezzlement, fraud, misappropriation of funds, breach of fiduciary duty or
other act of material dishonesty committed by a Participant or at his or her
direction;

 
(ii)
failure by a Participant to perform adequately the duties of his or her
position, as a result of neglect or refusal, that he or she does not remedy
within thirty (30) days after receipt of written notice from the Company;

 
(iii)
material violation of the Company’s employment policies by a Participant;

 
(iv)
gross negligence, including in a supervisory capacity, of the Employee that
causes significant financial or reputational harm to the Company;



(v)
conviction of, or plea of guilty or nolo contendere by a Participant to a felony
or any crime involving moral turpitude; or



(vi)
found by a court of competent jurisdiction in a civil action or by the
Securities and Exchange Commission to have violated any Federal or State
securities law.

 
(c)
“Qualifying Termination” means an involuntary termination of a Participant’s
employment by the Company (other than for Cause).  Any determination as to
whether a termination is a Qualifying Termination shall be made in the
reasonable, good faith discretion of the Committee.  In no event shall a
Participant’s voluntary termination (including a company announced retirement
date) or a termination due to a Participant’s death or disability constitute a
Qualifying Termination under this Plan. 



1

--------------------------------------------------------------------------------





Additionally, a Qualifying Termination shall not occur if the Participant’s
employment is terminated in connection with a restructuring, reorganization,
redundancy, merger, acquisition, sale, spinoff, outsourcing, transfer, or other
similar condition or transaction, in such circumstances where the Participant is
offered employment by the Company, a successor organization or any other entity
with an Annual Base Salary that is not materially less than that paid to the
Participant prior to such change. The Company shall provide written notice of
the Qualifying Termination, and the date of a Qualifying Termination shall be
the Participant’s separation from service with the Company in accordance with
the notice.


(d)
“Severance Multiple” means (i) with respect to the President and Chief Executive
Officer of the Company, three (3); and (ii) for other Participants the
“Severance Multiple” shall be either two (2) or one (1) as assigned to the
Participant by the Board or the Committee.

 
3.Eligible Employees.  This Plan shall apply solely with respect to the
Company’s executives who are designated by the Board or the Committee as
participants (the employees covered by this Plan, the “Participants”). 
Designation as a Participant shall be effective as of the date of such Board or
Committee action. The Committee and the Board reserve the right to add new
Participants or terminate the participation of a Participant at any time and in
its sole discretion; provided that a Participant will not be removed from
participation in the Plan without at least six (6) months’ advance written
notice.
 
4.Term of the Plan.  This Plan shall be effective commencing on July 28, 2015
(the “Effective Date”), and shall continue until the Committee terminates the
Plan; provided, that the termination of the Plan shall not affect any
unsatisfied obligations under this Plan that have arisen prior to the
termination with respect to Participants who have received notice of a
Qualifying Termination prior to the termination.
 
5.Administration of the Plan.  This Plan shall be administered by the
Committee.  All actions taken and all determinations by the Committee shall be
final and binding on all persons claiming any interest in or under this Plan.
 
6.Amendment or Termination of Plan.  Following the Effective Date, the Committee
and the Board reserve the right to amend or terminate the Plan at any time;
provided that the termination or amendment of this Plan shall not affect any
obligations under this Plan that have arisen prior to the date of such amendment
or termination and no reduction in the benefits under this Plan through a plan
amendment or plan termination shall become effective unless the Company provides
at least six (6) months’ advance written notice to the affected Participants.
 
7.Benefits under this Plan.  Upon a Qualifying Termination, a Participant shall,
subject to the terms and conditions of this Plan including Section 8, be
entitled to receive a severance payment (the “Severance Amount”) equal to
(a) the Participant’s Severance Multiple, multiplied by (b) the Participant’s
Annual Base Salary.  In addition, a Participant shall be paid in accordance with
normal payroll practices all earned but unpaid compensation, accrued vacation,
accrued but unreimbursed expenses required to be reimbursed through the date of
termination and a prorated portion of the Participant’s annual bonus for the
fiscal year in which the Participant is terminated based on actual performance
and paid at the time that annual bonuses are paid to similarly situated
executives (the “Accrued Obligations”).  Notwithstanding the foregoing, in the


2

--------------------------------------------------------------------------------





event that a Participant experiences a Qualifying Termination under
circumstances that entitle the Participant to compensation and benefits under
the Gannett Co., Inc. 2015 Transitional Compensation Plan or the Gannett
Co., Inc. 2015 Change in Control Severance Plan (collectively, the “Transitional
Plans”), the Participant shall receive compensation and benefits under the
Transitional Plans and not under this Plan.
 
8.Forfeiture and Clawback. In the event prior to payment of a severance benefit
in accordance with this Plan the Committee resolves that the Participant should
have been terminated for Cause, such severance benefit will be forfeited by the
Participant and the Participant shall not be entitled to any severance benefit
under this Plan. In the event that within two (2) years after payment of a
severance benefit to a Participant the Committee resolves that the Participant
should have been terminated for Cause and the Participant’s actions or inactions
caused material financial or reputational harm to the Company, the Participant
must repay up to ninety percent (90%) of such severance benefit to the Company
(a “Clawback”). Actions concerning any severance benefits paid to a former Chief
Executive Officer of the Company taken pursuant to this Section 8 shall be
subject to ratification by the independent directors of the Board.


9.Release Requirement.  A Participant shall not be entitled to the Severance
Amount unless the Participant has signed and not revoked, within thirty (30)
days after the date of such Participant’s Qualifying Termination, a release and
covenant agreement substantially in the form attached hereto as Exhibit A (the
“Release and Restrictive Covenant Agreement”); provided that the Gannett Co.,
Inc. Chief People Officer, with advice of counsel, may make such changes to such
form to comply with applicable laws and regulatory developments. Any Clawback of
the severance benefit pursuant to Section 8 of this Agreement shall have no
effect on the validity of the Release and Restrictive Covenant Agreement.
 
10.Timing and Form of Payment of Severance Amount.  Subject to the Release and
Restrictive Covenant Agreement becoming effective no later than the thirtieth
(30th) day after the date on which a Participant’s Qualifying Termination
occurs, the Severance Amount shall be payable in a lump sum on the thirtieth
(30th) day after the date of the Participant’s Qualifying Termination.


11.No Mitigation/Offset.  A Participant shall not be required to mitigate
damages or the amount of any payment provided for under this Plan by seeking
other employment or otherwise, nor shall any payments hereunder be subject to
offset in respect of any claims that the Company may have against a Participant,
nor shall the amount of any payment provided for under this Plan be reduced by
any compensation earned as a result of such Participant’s employment with
another employer.
 
12.Legal Expenses.  If, with respect to any alleged failure by the Company to
comply with the terms of this Plan, a Participant institutes or responds to
legal action to assert or defend the validity of, enforce his or her rights
under, or recover damages for breach of the terms of this Plan or, following
termination of employment, the Release and Restrictive Covenant Agreement, and
thereafter the Company is found in a judgment no longer subject to review or
appeal to have breached this Plan or, following termination of employment, the
Release and Restrictive Covenant Agreement in any material respect, then the
Company shall indemnify the Participant for his or her reasonable attorneys’
fees and costs in connection with such legal action.
 
13.Severability; Waiver.  If any provision of this Plan or the application
thereof is


3

--------------------------------------------------------------------------------





held invalid or unenforceable, the invalidity or unenforceability thereof shall
not affect any other provisions of this Plan which can be given effect without
the invalid or unenforceable provision, and to this end the provisions of this
Plan are to be severable.  No waiver by either party of any breach by the other
party of any provision or condition of this Plan shall be deemed to be a waiver
of any other provision or condition at the same or any prior or subsequent time.
 
14.Employment Status.  This Plan does not constitute a contract of employment or
impose on a Participant or the Company or its subsidiaries any obligation to
retain the Participant as an employee or change the status of such Participant’s
employment to anything other than “at will”.  The Company reserves the right to
terminate a Participant for any or no reason at its convenience.
 
15.Tax Withholdings.  The Company may withhold from any payments due to a
Participant hereunder, such amounts as the Company may determine are required to
be withheld under applicable federal, state and local tax laws.
 
16.Section 409A.
 
(a)
General.  It is intended that payments and benefits made or provided under this
Plan shall not result in penalty taxes or accelerated taxation pursuant to
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”), and
the Plan shall be interpreted and administered in accordance with that intent. 
If any provision of the Plan would otherwise conflict with or frustrate this
intent, that provision will be interpreted and deemed amended so as to avoid the
conflict. Any payments that qualify for the “short-term deferral” exception, the
separation pay exception or another exception under Section 409A of the Code
shall be paid under the applicable exception.  For purposes of the limitations
on nonqualified deferred compensation under Section 409A of the Code, each
payment of compensation under this Plan shall be treated as a separate payment
of compensation for purposes of applying the exclusion under Section 409A of the
Code for short-term deferral amounts, the separation pay exception or any other
exception or exclusion under Section 409A of the Code.  In no event may a
Participant, directly or indirectly, designate the calendar year of any payment
under this Plan.  Despite any contrary provision of this Plan, any references to
termination of employment or date of termination shall mean and refer to the
date of a Participant’s “separation from service,” as that term is defined in
Section 409A of the Code and Treasury regulation Section 1.409A-1(h).

 
(b)
Delay of Payment.  Notwithstanding any other provision of this Plan to the
contrary, if a Participant is considered a “specified employee” for purposes of
Section 409A of the Code (as determined in accordance with the methodology
established by the Company as in effect on the termination date), any payment
that constitutes nonqualified deferred compensation within the meaning of
Section 409A of the Code that is otherwise due to a Participant under this Plan
during the six (6)-month period immediately following a Participant’s separation
from service (as determined in accordance with Section 409A of the Code) on
account of a Participant’s separation from service shall be accumulated and paid
to such Participant on the first (1st) business day of the seventh (7th) month
following such Participant’s separation from service (the “Delayed Payment
Date”).  If such Participant dies during the postponement period, the amounts
and entitlements delayed on account of



4

--------------------------------------------------------------------------------





Section 409A of the Code shall be paid to the personal representative of such
Participant’s estate on the first to occur of the Delayed Payment Date or thirty
(30) calendar days after the date of his or her death.
 
(c)
Reimbursement and In-Kind Benefits.  Notwithstanding anything to the contrary in
this Plan, all reimbursements and in-kind benefits provided under this Plan that
are subject to Section 409A of the Code shall be made in accordance with the
requirements of Section 409A of the Code, including, where applicable, the
requirement that (i) any reimbursement is for expenses incurred during the
Participant’s lifetime (or, if longer, through the twentieth (20th) anniversary
of the Effective Date) or during a shorter period of time specified in this
Plan); (ii) the amount of expenses eligible for reimbursement, or in-kind
benefits provided, during a calendar year may not affect the expenses eligible
for reimbursement, or in-kind benefits to be provided, in any other calendar
year; (iii) the reimbursement of an eligible expense will be made no later than
the last day of the calendar year following the year in which the expense is
incurred; and (iv) the right to reimbursement or in-kind benefits is not subject
to liquidation or exchange for another benefit.

 
17.Successors.  This Plan shall be binding upon the successors and assigns of
the Company.
 
18.Governing Law.  This Plan shall be governed by and construed under and in
accordance with the laws of the State of Delaware without regard to principles
of conflicts of laws.




Dated: December 6, 2018            GANNETT CO., INC.


By:    /s/ David Harmon            
Name:     David Harmon
Title:     Chief People Officer




2






Exhibit A
Release of Claims and Restrictive Covenant Agreement
 
This Release of Claims and Restrictive Covenant Agreement (this “Agreement”) is
entered into between [___________________] and Gannett Co., Inc. (the “Company”)
in connection with your separation of employment from the Company in accordance
with the Gannett Co., Inc. Executive Severance Plan (the “Plan”). Capitalized
terms used and not defined herein shall have the meanings provided in the Plan.
The parties agree to the following:
 
(1)Date of Termination. Your final day as an employee of the Company is
_______________, 20__ (the “Date of Termination”).


5

--------------------------------------------------------------------------------





 
(2)Severance Amount.  Provided that you execute this Agreement and that it
becomes effective, on _____________, 20__, you will receive a lump sum cash
payment in the amount of $_________, less legally-required withholdings, payable
on _____________. 
 
(3)Release Deadline.  You will receive the benefits described in paragraph 2
above only if you sign this Agreement on or before ______________, 20__.  In
exchange for and in consideration of the benefits offered to you by the Company
in paragraph 2 above, you agree to the terms of this Agreement.
 
(4)Release of Claims.  You agree that this is a full and complete Release of
Claims.  Accordingly, you and the Company agree as follows:
 
(a)
The Release of Claims means that you agree to give up forever any and all legal
claims, or causes of actions, you may have, or think you have, against the
Company, any of its subsidiaries, related or affiliated companies, including any
predecessor or successor entities, and their respective directors, officers, and
employees (collectively, the “Company Parties”).  This Release of Claims
includes all legal claims that arose at any time before or at the time you sign
this Agreement; it also includes those legal claims of which you know and are
aware, as well as any legal claims of which you may not know or be aware,
including claims for breach of contract, claims arising out of any employment
agreement you may have or under the Plan, claims of intentional or negligent
infliction of emotional distress, defamation, breach of implied covenant of good
faith and fair dealing, and any other claim arising from, or related to, your
employment by the Company.  In addition, the Company Parties agree to give up
forever any and all legal claims, or causes of action, they may have or think
they may have against you, including all legal claims that arose at any time
before or at the time you sign this Agreement, whether known to the Company
Parties or not.

 
Notwithstanding the foregoing, by executing this Release of Claims, (i) you will
not forfeit or release your right to receive your vested benefits under the
Gannett Retirement Plan, the Gannett Co., Inc. 401(k) Savings Plan, the Gannett
Supplemental Retirement Plan, the Gannett Co., Inc. 2015 Omnibus Incentive
Compensation Plan, and the Gannett Co., Inc. Deferred Compensation Plan (but you
will forfeit your right to receive any further severance or annual bonus award);
any rights to indemnification and advancement of expenses under the Company’s
By-laws and/or directors’ and officers’ liability insurance policies; any other
rights under the Plan that are intended to survive a termination of employment;
or any legal claims or causes of action arising out of actions allegedly taken
by the Company after the date of your execution of this Agreement; and (ii) none
of the Company Parties will forfeit or release any right to recoup compensation
under the claw back provisions of any plan or policy of the Company or
applicable law; any rights under the Plan which are intended to survive a
termination of employment (including, but not limited to, your restrictive
covenant and confidentiality obligations and the forfeiture and clawback
provisions under Section 8 of the Plan); any claims based on your fraud or
conduct which was committed in bad


6

--------------------------------------------------------------------------------





faith or arising from your active and deliberate dishonesty; any claims for
which you have no rights to indemnification and advancement of expenses under
the Company’s By-laws and/or directors’ and officers’ liability insurance
policies; or any legal claims or causes of action arising out of actions
allegedly taken by you after the date of your execution of this Agreement.  The
matters referenced in clauses (i) and (ii) of this paragraph are referred to as
the “Excluded Matters.”
 
(b)
Several laws of the United States and of the Commonwealth of Virginia create
claims for employees in various circumstances.  These laws include the Age
Discrimination in Employment Act of 1967, as amended by the Older Worker Benefit
Protection Act, Title VII of the Civil Rights Act of 1964, the Rehabilitation
Act of 1973, the Family and Medical Leave Act, the Employee Retirement Income
Security Act, the Americans With Disabilities Act, the Genetic Information
Non-discrimination Act, and the Virginia Human Rights Act.  Several of these
laws also provide for the award of attorneys’ fees to a successful plaintiff. 
You agree that this Release of Claims specifically includes any possible claims
under any of these laws or similar state and federal laws, including any claims
for attorneys’ fees.

 
(c)
By referring to specific laws we do not intend to limit the Release of Claims to
just those laws.  All legal claims for money damages, or any other relief that
relate to or are in any way connected with your employment with the Company or
any of its subsidiaries, related or affiliated companies, are included within
this Release of Claims, even if they are not specifically referred to in this
Agreement. To this end, you specifically acknowledge and agree that, except as
provided for in this Agreement, you have received all compensation to which you
are entitled for services provided to the Company up to and including the Date
of Termination, and you agree not to make any claim for further compensation of
any type, including, but not limited to, claims for wages or salary, bonus
payments, incentive compensation, business expenses, pension or retirement
contributions or benefits, or sick pay, holiday pay, or vacation pay. The only
legal claims that are not covered by this Release of Claims are the Excluded
Matters.

 
(d)
Except for the Excluded Matters, we agree that neither party will say later that
some particular legal claim or claims are not covered by this Release of Claims
because we or you were unaware of the claim or claims, because such claims were
overlooked, or because you or we made an error.

 
(e)
We specifically confirm that, as far as you or the Company know, no one has made
any legal claim in any federal, state or local court or government agency
relating to your employment, or the ending of your employment, with the
Company. 



(f)
This Agreement will not prevent you from filing any future administrative
charges or complaints with the Securities and Exchange Commission (SEC), the
United States Equal Employment Opportunity Commission (EEOC) or any state or
federal government agency about a potential violation of federal or



7

--------------------------------------------------------------------------------





state law or regulation. This does not mean that you may collect any monetary
damages or receive any other remedies from charges filed with, or actions by, a
state or federal agency; such an award of damages or remedies would be precluded
by the release set forth above, except in the case of any legal claims or causes
of action arising out of any of the Excluded Matters; provided, however, that
the prohibitions on recovery of an award of damages or remedies in this section
4(f) shall not apply to any recovery authorized under Section 21F of the
Securities Exchange Act of 1934.  This provision is meant to include claims that
are solely or in part on your behalf, or on behalf of the Company, or claims
which you or the Company have or have not authorized.


(g)
You acknowledge that the consideration provided in exchange for this Agreement
is greater than anything of value to which you would otherwise be entitled in
the absence of this Agreement. You further acknowledge that, in the event
certain of the consideration provided in exchange for this Agreement is clawed
back pursuant to the provisions of any plan or policy of the Company, the
remaining consideration provided to you is still greater than anything of value
to which you would otherwise be entitled in the absence of this Agreement, and
such claw back shall have no effect on the validity of the representations and
covenants set forth herein.



(5)Restrictive Covenants.
 
(a)
You agree that in consideration for the payments under paragraph 2 above
(irrespective of whether they are subject to a claw back pursuant to the terms
of any plan or policy of the Company), for a period of six (6) months after the
Date of Termination (the “Restricted Period”), you will not, without the written
consent of the Company, obtain or seek a position with a Competitor (as defined
below) in which you will use or are likely to use any confidential information
or trade secrets of the Company including, but not limited to, a position in
which you would have duties for such Competitor within the United States that
involve Competitive Services (as defined below) and that are the same or similar
to those duties actually performed by you for the Company.

 
(b)
You understand and agree that the relationship between the Company and each of
its employees constitutes a valuable asset of the Company and may not be
converted to your own use.  Accordingly, you hereby agree that during the
Restricted Period, you shall not, directly or indirectly, on your own behalf or
on behalf of another person, solicit or induce any employee of the Company to
terminate his or her employment relationship with the Company or any affiliate
of the Company or to enter into employment with another person or entity.  The
foregoing shall not apply to employees who respond to solicitations of
employment directed to the general public or who seek employment at their own
initiative.

 
(c)
For purposes of this paragraph 5, “Competitive Services” means the provision of
goods or services that are competitive with any goods or services offered by the
Company as of the date of this Agreement, including, but not limited to
newspapers, non-daily publications, digital, Internet, and other news and



8

--------------------------------------------------------------------------------





information services, and “Competitor” means any individual or any entity or
enterprise engaged, wholly or in part, in Competitive Services.  The parties
acknowledge that the Company may from time to time during the term of this
Agreement change or increase the line of goods or services it provides, and you
agree to amend this Agreement from time to time to include such different or
additional goods and services to the definition of “Competitive Services” for
purposes of this paragraph 5.
 
(d)
You agree that due to your position of trust and confidence the restrictions
contained in this paragraph 5 are reasonable, and the benefits conferred on you
in this Agreement are adequate consideration, and since the nature of the
Company’s business is national in scope, the geographic restriction herein is
reasonable.

 
(e)
You agree that you will not make any statements, oral or written, or cause or
allow to be published in your name, or under any other name, any statements,
interviews, articles, books, web logs, editorials or commentary (oral or
written) that are critical or disparaging of the Company, or any of their
operations, or any of their officers, employees or directors.  Likewise, the
Company agrees that it will not make, and will use reasonable efforts to ensure
that directors and officers of the Company do not make, any statements, oral or
written, or cause to be published in the Company’s name, any statements,
interviews, articles, editorials or commentary (oral or written) that are
critical or disparaging of you.  It is understood that merely because a personal
statement is made by a Company employee does not mean that it is made “in the
Company’s name”. This Agreement does not prevent you from communicating with the
NLRB, EEOC, SEC or any other state or federal governmental agency or from
participating in or cooperating with such agencies in any investigation or legal
action undertaken by that agency, including providing documents or other
information, without notice to the Company.



(f)
 You agree that unless duly authorized in writing by the Company, you will not
at any time divulge or use in connection with any business activity any trade
secrets or confidential information first acquired by you during and by virtue
of your employment with the Company. Notwithstanding any provisions of this
Agreement or Company policy regarding the disclosure of trade secrets or
confidential information, pursuant to section 7 of the Defend Trade Secrets Act
of 2016 (“DTSA”), you cannot be held criminally or civilly liable under any
federal or state trade secret law for disclosure of a trade secret if that
disclosure is made (i) in confidence to a federal, state or local government
official, either directly or indirectly, or to any attorney, and for the sole
purpose of reporting or investigating a suspected violation of law, or (ii) in a
complaint or other document filed in a lawsuit or similar proceeding, provided
that filing is made under seal.



(g)
You acknowledge that a breach of this paragraph 5 would cause irreparable injury
and damage to the Company which could not be reasonably or adequately
compensated by money damages, and the Company acknowledges



9

--------------------------------------------------------------------------------





that a breach of paragraph 5(e) would cause irreparable injury and damage to
you, which could not be reasonably or adequately compensated by money damages. 
Accordingly, each of you and the Company acknowledges that the remedies of
injunction and specific performance shall be available in the event of such a
breach, and the non-breaching party shall be entitled to money damages, costs
and attorneys’ fees, and other legal or equitable remedies, including an
injunction pending trial, without the posting of bond or other security.  Any
period of restriction set forth in this paragraph 5 shall be extended for a
period of time equal to the duration of any breach or violation thereof.
 
(h)
In the event of your breach of this paragraph 5, in addition to the injunctive
relief described above, the Company’s remedy shall include the forfeiture or
return to the Company of any payment made or due to you or on your behalf under
paragraph 2 above.

 
(i)
In the event that any provision of this paragraph 5 is held to be in any respect
an unreasonable restriction, then the court so holding may modify the terms
thereof, including the period of time during which it operates or the geographic
area to which it applies, or effect any other change to the extent necessary to
render this paragraph 5 enforceable, it being acknowledged by the parties that
the representations and covenants set forth herein are of the essence of this
Agreement.

 
(6)Cooperation.  You agree to fully cooperate and assist the Company in the
defense of any investigations, claims, charges, arbitrations, grievances, or
lawsuits brought against the Company or any of its operations, or any officers,
employees or directors the Company or any of its operations, as to matters of
which you have personal knowledge necessary, in the Company’s judgment, for the
defense of the action.  You agree to provide such assistance reasonably
consistent with the requirements of your other obligations and the Company
agrees to pay your reasonable out-of-pocket expenses incurred in connection with
this assistance and such expenses will be paid in accordance with Treasury
Regulation 1.409A-3(i)(1)(iv)(A).  The Company agrees to fully cooperate and
assist you in the defense of any third-party claims, charges, arbitrations,
grievances or lawsuits brought against you as a co-defendant with the Company or
any of its operations, officers, employees or directors, except with respect to
any such matters arising out of clause (ii) of the Excluded Matters.
 
(7)Entire Agreement.  You agree that this Agreement contains all of the details
of the agreement between you and the Company with respect to the subject matter
hereof.  Nothing has been promised to you, either in some other written document
or orally, by the Company or any of its officers, employees or directors, that
is not included in this Agreement.


(8)No Admission. Nothing contained in this Agreement will be deemed or construed
as an admission of wrongdoing or liability on the part of Company Parties.


(9)Governing Law and Venue. All matters affecting this Agreement, including the
validity thereof, are to be governed by, and interpreted and construed in
accordance with, the laws of the State of Delaware applicable to contracts
executed in and to be performed in that State. The


10

--------------------------------------------------------------------------------





parties agree to submit to the jurisdiction of the federal and state courts
sitting in Delaware, for all purposes relating to the validity, interpretation,
or enforcement of this Agreement.


(10)Each of the Parties hereby expressly acknowledges and agrees that each and
every term and condition of this Agreement, including the Company’s ability to
claw back up to ninety percent (90%) of the benefits described in paragraph 2
pursuant to any plan or policy of the Company, is a material part of the
Agreement, and constitutes a material part of the bargained-for consideration
which has induced the Parties to enter into this Agreement.


(11)Time to Consider; Effectiveness.  Please review this Agreement carefully. 
We advise you to talk with an attorney of your choice before signing this
Agreement.  We will provide a courtesy copy to your attorney, if you retain one
to represent you.  So that you may have enough opportunity to think about this
offer, you may keep this Agreement for twenty-one (21) days from the Date of
Termination.  You acknowledge that this Agreement was made in connection with
your participation in the Plan and was available to you both prior to and
immediately at the time of your termination of employment.  For that reason you
acknowledge and agree that the twenty-one (21)-day consideration period
identified in this paragraph commenced to run, without any further action by the
Company immediately upon your being advised of the termination of your
employment.  Consequently, if you desire to execute this Agreement, you must do
so no later than _______________, 20__.  You understand and represent that, if
you sign this Agreement before twenty-one (21) days have passed, it is because
you do not require additional time to consider this Agreement. Should you accept
all the terms by signing this Agreement on or before _____________, 20__, you
may nevertheless revoke this Agreement within seven (7) days after signing it by
notifying ___________________________ in writing of your revocation.  If you
wish to accept this Agreement, please confirm your acceptance of the terms of
the Agreement by signing the original of this Agreement in the space provided
below.  The Agreement will become effective, and its terms will be carried out
beginning on the day following the seven (7)-day revocation period.
 
(12)Knowing and Voluntary.  By signing this Agreement, you agree that you have
carefully read this Agreement and understand all of its terms.  You also agree
that you have been given twenty-one (21) days in which to consider whether to
sign this Agreement and accordingly have had a reasonable opportunity to think
about your decision and to talk with an attorney or advisor of your choice, that
you have voluntarily signed this Agreement, and that you fully understand the
legal effect of signing this Agreement.






Date: _____________________________    _____________________________________
EMPLOYEE


                            


Date:
_____________________________    _________________________________                                    GANNETT
CO., INC.
By:
Title:


11